On the court’s own motion, its decision and order dated March 8, 1963, denying conditionally the respondent’s motion to dismiss the appeal from a judgment of the County Court, Suffolk County, are vacated; and said motion is denied. On the court’s own motion the said appeal by the defendants to this court from a judgment of the Comity Court, Suffolk County, entered December 24, 1962 is transferred to the Appellate Term of the Supreme Court in the Second Judicial Department. That court is presently vested with the jurisdiction of appeals from the Comity Court, Suffolk County (see N.' Y. Const., art. VI, § 5, subd. b; § 8, subd. d; Order No. 47 of this court, dated July 12, 1962). Hghetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.